Citation Nr: 1600288	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  06-30 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The substituted appellant is the surviving spouse of the Veteran who served on active duty from September 1965 to October 1969.  Records show he received awards and medals including the Combat Action Ribbon, a Navy Unit Commendation, the Vietnam Campaign Medal with Device (60), and the Vietnam Service Medal with One Silver Star.

The PTSD issue on appeal comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in December 2010, which granted a joint motion to vacate and remand in part an October 2009 Board decision as to that issue for additional development.  The appellate was recognized as the substitute for the Veteran as to that issue.  It was also noted that the issues of entitlement to service connection for diabetes mellitus and a psychiatric disability other than PTSD had been remanded by the Board in October 2009.  The issues initially arose from an October 2004 rating decision on behalf of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In separate Board decisions in April 2011, the PTSD issue was remanded for further development and the diabetes mellitus and other psychiatric disability issues were dismissed due to the Veteran's death with referral of the substitution issue for consideration.  In VA correspondence dated in November 2015, the appellant was notified that her request for substitution was granted.  Although the correspondence did not identify those issues on appeal for substitution, the Board finds that as substitution was already established by the Court as to the PTSD issue the November 2015 action is presumed to have established the appellant as substitute for the diabetes mellitus and other psychiatric disorder issues on appeal.  

The issue of entitlement to service connection for the cause of the Veteran's death was raised in a March 2010 application for VA benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


REMAND

Although the issues on appeal have been previously remand, the Board finds that further development is required.  A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

As to the PTSD issue on appeal, the Board notes that the April 2011 remand directives included instructions that the appellant be furnished a supplemental statement of the case as to that issue.  It was also noted that an October 2005 VA diagnosis of PTSD had not been adequately considered.  There is no indication that a supplemental statement of the case as to that issue was subsequently issued.

As to the diabetes mellitus and psychiatric disability other than PTSD issues, the October 2009 remand directives included requests for additional development concerning the Veteran's service aboard ship in the waters near the Republic of Vietnam and the claims that his duties involved having gone ashore.  The remand directives also included instructions that VA obtain copies of pertinent Social Security Administration (SSA) records and another VA medical opinion.  There is no indication in the available record that those actions were completed.  

The Board also notes that a review of the evidence shows a copy of an undated newspaper notice was added to the appellate record in February 2010 that has not been addressed by VA.  That notice indicates that the Veteran had participated in an amphibious assault named Operation Beau Charger near the "demilitarized zone" between north and south Vietnam while serving aboard the USS St. Paul.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Obtain any pertinent records associated with the Veteran's claim for SSA disability benefits.

3.  Appropriate action must be taken to verify the Veteran's claimed service in Vietnam, including any necessary action to obtain copies of ship logs, daily reports, of other potentially relevant data associated with the service aboard the USS Agerholm and USS St. Paul.  Appropriate action should be taken to verify the Veteran's participation in Operation Beau Charger that involved the USS St. Paul helping put a special landing force ashore in Vietnam.

4.  Obtain a clarifying opinion from the July 2007 VA examiner or, if unavailable, from another qualified examiner.  If the examiner finds it necessary, another examination should be scheduled.  The examiner must review the evidence of record and note that review in the report.  The examiner should provide a complete rationale for any opinion provided.  The examiner should address the following questions:

(a)  Is there clear and unmistakable evidence (evidence that is obvious and manifest) that a psychiatric disorder existed prior to service?  Please identify any such evidence with specificity. 

(b)  If there is clear and unmistakable evidence that a psychiatric disorder existed prior to service, is there clear and unmistakable evidence that the psychiatric disorder did not increase in severity beyond the natural progression of the disease during service?  Please identify any such evidence with specificity.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  In addition, a condition that worsened during service and then improved due to in-service treatment to the point that it was no more disabling than it was at induction is analogous to a condition that has flared up temporarily.

(b)  If the answer to either questions above is negative, is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to the Veteran's active duty service.  The term at least as likely as not does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.  Then, readjudicate the claims on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


